Exhibit 10.2

NVR, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNITS AGREEMENT

NVR, Inc., a Virginia corporation (the “Company”), hereby grants Restricted
Share Units (“Restricted Share Units”) for shares of its common stock, par value
$0.01 (“Stock”) to the Grantee named below, subject to the vesting and other
conditions set forth below. Additional terms and conditions of the grant are set
forth in this cover sheet and in the attachment (collectively, the “Agreement”)
and in the Company’s 2010 Equity Incentive Plan (as amended from time to time,
the “Plan”).

Name of Grantee:                                          
                                                                

Number of Restricted Share Units:                                 

Purchase Price per Share: $0.01 (par value)

Grant Date:

Vesting Schedule: The Restricted Share Units shall vest on
                                             .

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You further agree and acknowledge that adequate consideration has been
exchanged between the Company and you and that you have considered and agreed to
execute this Agreement, which binds you to confidentiality, non-competition,
non-recruitment and non-solicitation restrictive covenants. You acknowledge that
you have carefully reviewed the Plan, and agree that the Plan will control in
the event any provision of this cover sheet or Agreement should appear to be
inconsistent.

 

Grantee:   

 

  Date:  

 

   (Signature)     Company:   

 

  Date:  

 

   (Signature)     Title:       

Attachment

This is not a stock certificate or a negotiable instrument.

 

Grantee’s initials         

 

1



--------------------------------------------------------------------------------

NVR, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNITS AGREEMENT

 

Restricted Share Units    This Agreement evidences an award of shares of Stock
in the number set forth on the cover sheet and subject to the vesting and other
conditions set forth herein, in the Plan and on the cover sheet (the “Restricted
Share Units”). The purchase price is deemed paid by your continued Services to
the Company. Transfer of Unvested Restricted Share Units    Unvested Restricted
Share Units may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered, whether by operation of law or otherwise, nor may the
Restricted Share Units be made subject to execution, attachment or similar
process. If you attempt to do any of these things, the Restricted Share Units
will immediately become forfeited. Vesting   

The Company will issue your Restricted Share Units in the name set forth on the
cover sheet.

 

Your rights under this Restricted Share Units grant and this Agreement shall
vest in accordance with the vesting schedule set forth on the cover sheet so
long as you continue in your Service on the vesting dates set forth on the cover
sheet. In the event of a termination of your employment resulting from your
involuntary termination due to a reduction in force, death or disability or from
your retirement at normal retirement age (age 65), the Restricted Share Units
shall become vested at the date of termination for a pro rata portion based on
the number of full months of the current year that has expired prior to the
termination of the previously non-vested portion of the Restricted Share Units
which would have been vested at the end of the year in which such termination
occurs. You shall not be entitled to pro rata vesting if your employment is
terminated for any other reason. An involuntary termination due to a reduction
in force shall be defined as a termination where the Company determines in its
sole discretion that the termination is for economic reasons unrelated to job
performance.

Delivery    As your Restricted Share Units vest, the Company will issue the
shares of Stock to which the then vested Restricted Share Units relate;
provided, that, if such vesting date occurs during a period in which you are (i)
subject to a lock-up agreement restricting your ability to sell Stock in the
open market or (ii) are restricted from selling Stock in the open market because
a trading window is not available, delivery of such vested shares will be
delayed until the date immediately following the expiration of the lock-up
agreement or the opening of a trading window but in no event beyond 2 1/2 months
after the end of the

 

Grantee’s initials         

 

2



--------------------------------------------------------------------------------

   calendar year in which the shares would have been otherwise delivered. The
resulting aggregate number of vested shares of Stock will be rounded to the
nearest whole number, and you cannot vest in more than the number of shares
covered by this grant. Corporate Transaction   

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, the Restricted Share Units will become 100% vested (i) if
the Restricted Share Units are not assumed, or equivalent restricted securities
are not substituted for the Restricted Share Units by the Company or its
successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the
Corporate Transaction.

 

“Involuntary Termination” means termination of your Service by reason of your
involuntary dismissal by the Company or its successor for reasons other than
Cause.

Evidence of Issuance    The issuance of the Stock under the grant of Restricted
Share Units evidenced by this Agreement shall be evidenced in such a manner as
the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates. You will have no further rights with regard to a Restricted Share
Unit once the share of Stock related to such Restricted Share Unit has been
issued. Forfeiture of Unvested Restricted Share Units    Unless the termination
of your Service triggers accelerated vesting of your Restricted Share Units, or
other treatment pursuant to the terms of this Agreement, the Plan, or any other
written agreement between the Company or any Affiliate, as applicable, and you,
you will automatically forfeit to the Company all of the unvested Restricted
Share Units in the event you are no longer providing Service for any reason.
Forfeiture of Rights   

If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or customers of the Company or any Affiliate or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate, the Company has the right to cause an immediate
forfeiture of your rights to the Restricted Share Units awarded under this
Agreement and the Restricted Share Units shall immediately expire. Specifically,
in consideration of this Award, you acknowledge and agree to the following:

 

(i) Confidential Information. In connection with your employment with the
Company, you have had or may have access to

 

Grantee’s initials         

 

3



--------------------------------------------------------------------------------

  

confidential, proprietary, and non-public information concerning the business or
affairs of the Company, including but not limited to trade secrets (as defined
in Va. Code § 59.1-336) and other information concerning the Company’s
customers, developers, lot positions, subcontractors, employees, pricing,
procedures, house plans, marketing plans, business plans, operations, business
strategies, and methods (collectively, “Confidential Information”). Accordingly,
both during and after termination of your Service (regardless of whether you, or
the Company or an Affiliate terminates your Service), you shall not
misappropriate, use or disclose to any third party any Confidential Information
for any reason other than as intended within the scope of your Service. In the
event that you are required by law to disclose any Confidential Information, you
agree to give the Company prompt advance written notice thereof and to provide
the Company, if requested, with reasonable assistance in obtaining an order to
protect the Confidential Information from public disclosure. Upon termination of
your Service for any reason, or at any other time upon request of the Company,
you shall immediately deliver to the Company all documents, forms, blueprints,
designs, policies, memoranda, or other data (and copies hereof), in tangible,
electronic, or intangible form, relating to the business of the Company or any
Affiliate. Notwithstanding the foregoing, Confidential Information shall not
include information that (1) you had in your possession as of the commencement
of your employment or Service to the Company or an Affiliate, provided that such
information is not subject to a confidentiality agreement with, or other
obligation of secrecy to, the Company or an Affiliate, or (2) becomes publicly
available otherwise than through disclosure by you in violation of this or any
other applicable Agreement.

 

(ii) Non-Competition. During your Service and for a period of twelve (12) months
after your Service ends (regardless of whether you, or the Company or an
Affiliate terminates your Service) (“the Restricted Period”), you shall not
anywhere in the Restricted Area (as defined below): (a) own more than 5% of
outstanding shares or control any residential homebuilding, mortgage financing,
or settlement services business that competes with the Company or an Affiliate
in a type of business activity (i.e., residential homebuilding, mortgage
financing, or settlement services) (x) over which you had any management
responsibility at any time during the twenty-four (24) months prior to
termination of your Service or (y) from which you received, as part of your work
duties, Confidential Information regarding, at any time during the twenty-four
(24) months prior to termination of your Service; or (b) render services to
(whether as an employee, consultant, independent contractor, partner, officer,
director, or board member) any person or entity that competes with the Company
or an Affiliate in the residential homebuilding business,

 

Grantee’s initials         

 

4



--------------------------------------------------------------------------------

  

mortgage financing business, or settlement services business, where such
services are competitive with any of the services you provided to the Company or
to an Affiliate at any time during the twenty-four (24) months prior to
termination of your Service. “Restricted Area” means only those counties and
other units of local government in which the Company engaged in residential
homebuilding business activities, mortgage financing business activities, or
settlement services business activities, as applicable, (x) over which you have
had any managerial responsibility or (y) from which you received, as part of
your work duties, Confidential Information regarding, at any time during the
24-month period prior to the termination of your Service.

 

(iii) Land Development. For the avoidance of doubt, if you were employed as a
Land Manager, VP of Land, otherwise had any managerial responsibility over the
Company’s operations contracting for finished lots, or received, as part of your
work duties, Confidential Information relating to land development, at any time
during the twenty-four (24) months prior to termination of your Service, you
agree that you will not engage in any competitive residential land development
activities during the Restricted Period within the Restricted Area.

 

(iv) Non-Recruitment. During the Restricted Period, you will not, directly or
indirectly, hire or attempt to hire for a position or role that competes with
the Company or an Affiliate, any person, who, at any time during the twelve
(12)-month period prior to the termination of your Service, was an employee or
contractor of the Company. For the avoidance of doubt, a position or role
competes with the Company or an Affiliate if it (x) requires the same or similar
knowledge or skills as the recruited person’s current position or role with the
Company or Affiliate, and (y) involves the same type of business activity (i.e.,
residential homebuilding, mortgage financing, or settlement services).

 

(v) Non-Solicitation of Developers. During the Restricted Period, you will not,
directly or indirectly for the purpose of competing with the Company or an
Affiliate, solicit the services of, or acquire or attempt to acquire real
property, goods, or services from, any developer or subcontractor with which the
Company or any Affiliate contracted at any time during the twelve (12)-month
period prior to the termination of your Service.

 

(vi) Non-Solicitation of Customers. During the Restricted Period, you will not,
directly or indirectly, on your behalf or on behalf of another person or entity,
solicit any customer or client, or prospective customer or client, of the
Company in the twelve (12)-month period prior to the termination of your
Service. For the

 

Grantee’s initials         

 

5



--------------------------------------------------------------------------------

  

avoidance of doubt, the customers and prospective customers covered by this
Clause (vi) include only those persons and entities either (x) with whom you had
communications in your capacity as an employee or contractor of the Company or
of an Affiliate at any time in the twelve (12)-month period prior to the
termination of your Service, or (y) about whom you possessed Confidential
Information at any time during the twelve (12)-month period prior to your
termination of Service.

 

You acknowledge that the restrictions set forth herein are reasonable and
necessary to protect the business and interests of the Company and its
Affiliates, and that it would be impossible to measure in money the damages that
could or would accrue to the Company and its Affiliates in the event that you
fail to honor your obligations under this Agreement. Therefore, in addition to
any other remedies they may have, the Company and its Affiliates may apply to
any court of competent jurisdiction for specific performance, temporary,
preliminary, and/or permanent injunctive relief, or other relief in order to
enforce the obligations under this Agreement or prevent a violation of these
obligations. You expressly acknowledge and agree that the Company and its
Affiliates may pursue all relief to which they are entitled, including without
limitation damages, specific performance and injunctive relief. You further
acknowledge that each of the restrictive covenants above is independent from the
others, and, accordingly, if any is held to be illegal or unenforceable in a
judicial proceeding, such provision shall be severed and shall be inoperative,
and the others shall remain operative and binding. Moreover, in the event of a
breach or violation by you of the obligations in this Agreement, the Restricted
Period shall be extended until such breach or violation has been cured.

 

In addition, if you have vested in Restricted Share Units during the one year
period prior to your actions, you will owe the Company a cash payment (or
forfeiture of shares of Stock) in an amount determined as follows: (1) for any
such shares of Stock that you have sold prior to receiving notice from the
Company, the amount will be the total proceeds received from the sale(s), and
(2) for any such shares of Stock that you still own, the amount will be the
number of shares of Stock owned times the Fair Market Value of the shares of
Stock on the date you receive notice from the Company (provided, that the
Company may require you to satisfy your payment obligations hereunder either by
forfeiting and returning to the Company the Restricted Share Units or any other
shares of Stock or making a cash payment or a combination of these methods as
determined by the Company in its sole discretion).

 

Grantee’s initials         

 

6



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

The Company may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.

Withholding Taxes    You agree as a condition of this grant that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting or receipt of the Restricted Share Units within a
reasonable period of time, or you shall forfeit the shares of Stock. In the
event that the Company or an Affiliate, as applicable, determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the vesting or receipt of shares of Stock arising from this grant, the
Company or an Affiliate, as applicable, shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or an Affiliate, as applicable, consistent with Section 14.3 of the
Plan (including in connection with a same day sale). Payment must be made in
immediately available funds. Retention Rights    This Agreement and the grant
evidenced hereby do not give you the right to be retained by the Company or an
Affiliate in any capacity. Unless otherwise specified in an employment or other
written agreement between the Company or an Affiliate, as applicable, and you,
the Company or an Affiliate, as applicable, reserves the right to terminate your
Service at any time and for any reason. Stockholder Rights   

You, or your estate or heirs, do not have any of the rights of a shareholder
with respect to any vested or unvested Restricted Share Units until Stock has
been issued to you and either a certificate evidencing your Stock has been
issued or an appropriate entry has been made on the Company’s books.

 

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity as provided in Section 13 of the Plan.

Clawback    If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, and

 

Grantee’s initials         

 

7



--------------------------------------------------------------------------------

   you are subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 and you knowingly engaged in the misconduct, were
grossly negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct or were grossly negligent in failing to prevent the misconduct, you
shall reimburse the Company the amount of any payment in settlement of this
Award earned or accrued during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document that contained such
material noncompliance. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the Commonwealth of Virginia, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment or consulting, and/or severance agreement between you and the Company
or an Affiliate, as applicable, shall supersede this Agreement with respect to
its subject matter.

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

Code Section 409A    It is intended that this Award comply with Section 409A of
the Code (“Section 409A”) or an exemption to Section 409A. To the extent that
the Company determines that you would be subject to the additional 20% tax
imposed on certain non-qualified deferred compensation plans pursuant to Section
409A as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such
additional tax. The nature of any such amendment shall be determined by the
Company. For

 

Grantee’s initials         

 

8



--------------------------------------------------------------------------------

   purposes of this Award, a termination of employment only occurs upon an event
that would be a Separation from Service within the meaning of Section 409A.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

Grantee’s initials         

 

9